Citation Nr: 1608691	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating for rheumatoid arthritis of the right ankle, rated 10 percent disabling from December 6, 2011, to April 4, 2014, and 20 percent disabling from April 5, 2014.  

2.  Entitlement to an initial rating for rheumatoid arthritis of the left ankle, rated 10 percent disabling from December 6, 2011, to April 4, 2014, and 20 percent disabling from April 5, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2001 to July 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, awarded service connection for rheumatoid arthritis of each ankle rated noncompensable until December 6, 2011, when a 10 percent rating was assigned.  The rating was increased to 20 percent, effective April 5, 2014.  As the Veteran continues to express dissatisfaction with the ratings, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The case was remanded by the Board in August 2010 and December 2012 for further development of the evidence.  The case was returned to the Board and in June 2015 a 10 percent rating was awarded for rheumatoid arthritis of each ankle for the period July 27, 2005, to December 5, 2011.  The matters relating to the proper ratings for rheumatoid arthritis of the ankles (in excess of 10 percent for the period December 6, 2011, to April 4, 2014, and in excess of 20 percent from April 5, 2014) were again remanded primarily so that VA treatment records could be associated with the record.  This has been accomplished and the case is again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  From December 6, 2011, to April 4, 2014, the Veteran's bilateral ankle disability was primarily manifested by pain, stiffness, and swelling, without demonstrated limitation of motion of either ankle.  

2.  As of April 5, 2014, each of the Veteran's ankles was shown to be limited to, at worse after repetitive movements, 20 degrees of plantar flexion and 10 degrees of dorsiflexion, without evidence of ankylosis of either ankle.   


CONCLUSIONS OF LAW

1.  From December 6, 2011, to April 4, 2014, the criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5002, 5271 (2015).  

2.  From April 5, 2014, the criteria for an initial rating in excess of 20 percent for rheumatoid arthritis of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5002, 5271 (2015).  

3.  From December 6, 2011, to April 4, 2014, the criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5002, 5271 (2015).  

4.  From April 5, 2014, the criteria for an initial rating in excess of 20 percent for rheumatoid arthritis of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5002, 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a supplemental SOC (SSOC) and a September 2015 rating decision readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including all available VA treatment records and records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2015 pursuant to remand by the Board.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the period of initial rating claim from December 6, 2011, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 	

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

VA outpatient treatment records dated from 2010 to November 2014 show that the Veteran has had consistent complaints of stiffness and pain, particularly in the morning, over the years.  The treatment records consistently document full range of motion of the ankles, although sometimes with pain or tenderness.  When last examined, full range of motion of the ankles was again noted, with no synovitis.  

An examination was conducted by VA in April 2014.  At that time, the Veteran reported having taken medications Methotrexate and Embrel in the past, but had stopped taking them due to side effects.  He now took Hydroxychloroquine.  He described having flare-ups that impacted his ankle function three times per month, which were characterized by moderately severe pain, weakness, fatigability, lack of endurance, and incoordination.  The flare-ups would cause an additional decline of 15 degrees of bilateral ankle dorsiflexion and plantar flexion.  Range of motion showed plantar flexion of the right ankle to 30 degrees, with pain starting at 30 degrees; and right ankle dorsiflexion of 15 degrees with pain beginning at 15 degrees.  On the left, plantar flexion was to 30 degrees, with pain starting at 20 degrees; and dorsiflexion to 15 degrees, with pain starting at 10 degrees.  Repetitive use testing showed each ankle to have plantar flexion to 20 degrees and dorsiflexion to 10 degrees.  Thus there was functional loss after repetitive use testing further described as less movement than normal, excess fatigability, and pain on movement.  There was localized tenderness or pain on palpation of each ankle joint.  Strength was 5/5 in each ankle in plantar flexion and dorsiflexion.  There was no ankylosis demonstrated in either ankle.  Remaining function of each ankle was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies showed no abnormality.  The examiner noted that the Veteran's ankle condition would impact his ability to climb or run.  It was remarked that the Veteran had mild rheumatoid arthritis of both ankles with decreased range of motion and pain with range of motion, but no ankylosis of the joints.  The examiner concluded that there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  

In a September 2015 report, a VA examiner indicated that all of the Veteran's medical records had been reviewed and that this review resulted in a finding that the Veteran had migratory polyarthralgia with evidence of ankle swelling without limitation of motion in 2004 and 2005.  The examiner concluded that the Veteran demonstrated early episodic signs of swelling without limitation of motion of ankle motion secondary to rheumatoid arthritis in 2004, but there was a lack of medically-based, clinical and/or radiological evidence to support changes in joint motion and architecture from inflammatory destructive joint disease.  Specifically, there was no limitation of ankle joint motion observed on examination in 2005 and 2008.  "Alternatively, the 2014 examination clearly observed bilateral minimal loss of motion with soft tissue swelling and inflammation consistent with rheumatoid arthritis.  Therefore, it was at least as likely as not that the Veteran's claimed ankle condition began in 2014 with an increase in the severity of disease and limitations of joint range of motion.  

Prior to the examination in April 2014, the Veteran's bilateral ankle disability was primarily manifested by pain, stiffness, and swelling, without demonstrated limitation of motion of either ankle.  While pain and swelling have caused disability, there is no indication that it is productive of marked impairment of either ankle.  This conclusion is supported by the VA examiner who evaluated the medical records in September 2015 who opined that there was no documented limitation of motion shown in the medical records prior to the April 2014 examination.  As such, there is no basis for a rating in excess of the 10 percent evaluations assigned for each ankle for the period December 6, 2011, to April 4, 2014.  

On examination on April 5, 2014, each of the Veteran's ankles was shown to be limited to, at worse after repetitive movements, 20 degrees of plantar flexion and 10 degrees of dorsiflexion.   Each of the Veteran's ankle disabilities was assigned a 20 percent rating as of the date of that examination.  For a rating in excess of 20 percent, ankylosis of an ankle joint would have to be manifested.  On examination in April 2014, the examiner specifically indicated that there was no evidence of ankylosis.  As such, the Board finds that the record does not provide a basis upon which a rating in excess of 20 percent may be assigned for either ankle disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for an increased initial rating for rheumatoid arthritis of each ankle, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's bilateral ankle disabilities are rated as part of rheumatoid arthritis, which directly corresponds to the schedular criteria for the 10 percent evaluations under Code 5002.  When increased to 20 percent, the limitation of motion is shown to be productive of marked impairment, which also incorporates various orthopedic factors that limit motion or function of the ankles.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral ankle disabilities, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, and receives SSA disability benefits, a total rating based on individual unemployability (TDIU) was denied by the Board in the most recent June 2015 decision.  Therefore, the matter of entitlement to a TDIU rating is no longer before the Board.  


ORDER

An initial rating for rheumatoid arthritis of the right ankle, rated 10 percent disabling from December 6, 2011, to April 4, 2014, and 20 percent disabling from April 5, 2014, is denied.  

An initial rating for rheumatoid arthritis of the left ankle, rated 10 percent disabling from December 6, 2011, to April 4, 2014, and 20 percent disabling from April 5, 2014, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


